[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 369 
Whatever right the relator has, if any, to have the certificate of his nomination filed, must be found in section 57 of the Election Law.
We agree with the Appellate Division that the section should receive as liberal a construction as its language will permit, if such a construction is necessary to accomplish its intent. That intent clearly was to prescribe the method of making independent nominations, and when duly made to place them upon the same official footing as other officially recognized nominations.
The charter of the city of New York has been altered since the Election Law was enacted, so as to provide for the election *Page 370 
of an alderman in a district of less extent than a ward. The aldermanic district here in question is within the twenty-fourth ward and is composed of about one-third of it. When the Election Law was enacted aldermen were chosen from a whole ward. Since by the Constitution every qualified voter is entitled to vote in the election district of his residence "for all officers that now are or hereafter may be elective by the people," it is inferable that the legislative scheme of nominations for candidates would embrace all the elective officers for whom the qualified voter should then or thereafter be permitted to vote.
The provisions of section fifty-seven of the Election Law are, we think, thus comprehensive, although the subsequently created official district may be but part of a town, ward or village. The section first provides for "Independent nominations of candidates for public office to be voted for by all the electors of the state."
Second, for "Independent nominations of candidates for municipal offices to be voted for by all the electors of a municipality."
Third, for "Independent nominations of candidates for a county office in a county in which there is a city of the first class."
Fourth, "Independent nominations of candidates for public office other than municipal offices to be voted for in a district less than the whole state, but greater than a town or ward of a city," providing specially, however, for nominations for a school commissioner and member of the assembly in their respective districts. No other offices were thus specially designated, because no such special designation was necessary. Then follows the fifth provision, which embraces the relator's case:
"Independent nominations of candidates for public office to be voted for only by the electors of a town, or a ward of a city, or a village."
Unlike the first and second provisions it does not use the words "to be voted for by all the electors" of the territory named, but simply by the electors thereof. Unlike the third *Page 371 
and fourth provisions it does not necessarily imply them. The omission is significant. The candidate for alderman can be voted for "only by the electors of the ward," that is, the electors must be in the ward. Thus the language of the provision is satisfied without conflicting with the charter, which permits the voters of the ward to vote only for aldermen in their respective aldermanic districts. Moreover, aldermen were originally ward officers, and aldermanic districts, under the present charter of New York, are more nearly analogous to wards than to any other particular territorial division or statutory classification, and the inference that the nomination for candidates is still controlled by the provisions relating to ward officers is permissible. Of course, the nominating electors of a candidate for alderman should be held to mean those electors of the ward who are or may be entitled to vote for a candidate for the office; that is, the electors in the aldermanic district.
The order should be affirmed, with costs.
GRAY, HAIGHT, CULLEN and WERNER, JJ., concur with LANDON, J.; PARKER, Ch. J., and O'BRIEN, J., dissent and say: The statute does not in terms include such civil divisions as the aldermanic districts in the city of New York, and as it cannot possibly be imagined, it should not be held, that the legislature nevertheless intended to include them, for there were no such civil divisions in that city when section 57 of the General Election Law was enacted.
The legislature specifically mentioned every civil division known to the statutes of this state, and it is probable that they would have included the division in question had it been in existence, but it was not, and when in later years the legislature created the new civil divisions within the territory of New York city, it neglected so to amend the General Election Law as to include them. So the real question presented, as we view it, is whether the court can supply this omission of the legislature. And we can find no authority for an affirmative answer.
Order affirmed. *Page 372